                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  ANTHONY TUCKER,                                  )
                                                   )
                Plaintiff,                         )
                                                   )            No.: 3:21-CV-187-CLC-HBG
  v.                                               )
                                                   )
  M. PARRIS, STACY OAKES,                          )
  M. AVERY, EDMUND LANE,                           )
  JENNER CONNER, LYNNDY BYRGE,                     )
  R/N TONI, W.L. KHAN,                             )
  NASHVILLE NEUROSURGERY                           )
  ASSOCIATES, FRAN HALL, and                       )
  CENTURION OF TENNESSEE,                          )
                                                   )
                Defendants.                        )

                                  MEMORANDUM & ORDER

        Plaintiff, an inmate in the custody of the Tennessee Department of Correction (“TDOC”),

 has filed a pro se civil rights action against Defendants for alleged violations of 42 U.S.C. § 1983

 [Doc. 1], along with a motion for leave to proceed in forma pauperis in this cause [Doc. 2].

 I.     MOTION TO PROCEED IN FORMA PAUPERIS

        It appears from the motion for leave to proceed in forma pauperis [Docs. 2, 10] that

 Plaintiff lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28

 U.S.C. § 1915, this motion is GRANTED.

        Plaintiff is ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate

 trust account is DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite

 130, Knoxville, Tennessee 37902 as an initial partial payment, whichever is the greater of:

 (a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or

 (b) twenty percent (20%) of the average monthly balance in his inmate trust account for the six-




Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 1 of 14 PageID #: 58
 month period preceding the filing of the complaint.         28 U.S.C. § 1915(b)(1)(A) and (B).

 Thereafter, the custodian of Plaintiff’s inmate trust account is directed to submit twenty percent

 (20%) of Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for

 the preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the

 full filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has

 been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

         To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to mail

 a copy of this memorandum and order to the custodian of inmate accounts at the institution where

 Plaintiff is now confined. The Clerk is also DIRECTED to furnish a copy of this order to the

 Court’s financial deputy. This order shall be placed in Plaintiff’s prison file and follow him if he

 is transferred to another correctional institution.

 II.    SCREENING OF COMPLAINT

         A.      Plaintiff’s Allegations

         At all times relevant to this lawsuit, Plaintiff was a TDOC inmate housed at the Morgan

 County Correctional Facility (“MCCX”) [Doc. 1 at 2]. Plaintiff suffers from numerous medical

 conditions, including nerve damage to his feet, spinal tumors, bulging and compressed discs, and

 spinal facet hypertrophy1 [Id. at 4].      Plaintiff received surgery consults for some of these

 conditions, but on at least one occasion Defendants attempted to transport a restrained Plaintiff to

 a physician six hours away rather than transporting Plaintiff to a local doctor [Id.]. When Plaintiff

 complained about his medical needs, he was harassed, or staff took away his hobby locker or




         1
           “Facet hypertrophy is a condition in which there is a swelling, or enlargement, of the
 facet joint.” DFW Spine Institute, “Facet Hypertrophy,” at https://www.mispinerelief.com/facet-
 disease-treatment/facet-hypertrophy/ (last visited July 28, 2021).
                                                       2

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 2 of 14 PageID #: 59
 medication as punishment [Id. at 3–4]. Plaintiff maintains that TDOC is responsible for these

 alleged injuries due to their failure to train and supervise employees [Id. at 5].

         Plaintiff contends that Stacy Oakes, the Associate Warden of Treatment, took part in

 discriminating and retaliating against Plaintiff on April 7, 2021, when he ordered Ms. Fran to

 “write [Plaintiff] up” for requesting half a day to complete legal work [Id.]. On May 4, 2021,

 Oakes told Fran not to allow Plaintiff to go to canteen [Id.]. Plaintiff alleges that he was moved

 from the TRICOR2 Unit but moved back again on April 7, 2021, because Defendants hoped that

 Plaintiff would violate a rule so that they could place him in segregation [Id.]. Plaintiff maintains

 that his forced participation in the TRICOR Unit subjected him to pain and suffering due to his

 serious medical needs, and that Oakes was deliberately indifferent to those needs [Id.].

         Plaintiff alleges that Warden Parris was informed about these issues, but that he, along with

 Stacy Oakes, failed to train and supervise his subordinates to abate the constitutional violations

 Plaintiff suffered [Id. at 6].

         Plaintiff contends that Ms. Fran caused him pain and suffering by failing to comply with

 TDOC policy and TRICOR rules [Id.]. Specifically, Plaintiff claims that she retaliated against him

 by threatening him, giving him disciplinary write-ups, and telling him “he had to listen to another

 inmate [] contrary to law and policy” [Id.]. Plaintiff wrote Oakes an email complaining about

 these events, and Fran told Plaintiff that Oakes yelled at her, and that if Plaintiff “even r[a]ise[d]

 a[n] eyebrow wrong” she would “make so he’s gone” [Id.]. Plaintiff maintains that Fran refused

 Plaintiff’s withdrawal from the TRICOR program, forcing him to stay even though she knew it



         2
          Plaintiff does not identify this acronym, but the Court assumes it stands for the Tennessee
 Rehabilitative Initiatives in Correction (“TRICOR”). “TRICOR is a Tennessee agency that
 operates alongside the State of Tennessee Department of Corrections (TDOC) to provide
 rehabilitative services to TDOC inmates.” Baker v. Tennessee, No. 3:17-147, 2017 WL 662936,
 at *1 (M.D. Tenn. Feb. 17, 2017).
                                                   3

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 3 of 14 PageID #: 60
 caused Plaintiff pain to participate [Id.]. Plaintiff contends that TRICOR is a voluntary program,

 but that Fran would not let him leave without threat of a disciplinary charge [Id. at 7].

        Plaintiff maintains that on May 7, 2021, RN Toni told Plaintiff “the next time [he] spray[ed]

 out some of [his] insulin, she w[ould] make sure it’s gone” [Id.]. On May 6, 2021, Toni turned

 down Plaintiff’s emergency sick call, stating that Plaintiff had disrespected her [Id.]. On March

 14, 2021, an officer called at 7:40 a.m. because Plaintiff was having chest pains [Id.]. Plaintiff did

 not see anyone until March 18, 2021, when he was kicked out of the main clinic after Toni stated

 that nothing was wrong with Plaintiff [Id.]. On October 23, 2019, Plaintiff wrote for a medical

 class change, but Toni changed it on March 26, 2020, so that it no longer listed any medical

 restrictions [Id.]. On May 12, 2021, an individual identified only as “Lisa” informed Plaintiff that

 the only pain pill he takes would be given every other day [Id.].

        MCCX physician Edmund Lane prescribed Plaintiff medication for sleep and pain, but he

 never examined Plaintiff’s tumors or back condition, and he never prescribed an effective amount

 of pain medication [Id. at 11]. Dr. Lane, without ever examining Plaintiff, ordered Plaintiff to see

 a pain specialist, Dr. Li, at Nashville Neurosurgery Associates [Id. at 8]. Plaintiff alleges that Dr.

 Li never examined him either, but rather based his opinions off of old medical reports [Id. at 8–9].

 Plaintiff maintains that he went to Nashville for treatment and court appearances at least six times

 between 2018 and 2019, and that the long ride caused him pain and suffering [Id. at 8]. Plaintiff

 concedes that he, at some point, refused the ride to the specialist because MCCX would not provide

 a disability van for the twelve-hour round-trip ride [Id.]. Plaintiff then began seeing a physician

 who “helped him,” but as soon as that doctor was gone, RN Toni and Dr. Lane “took” Plaintiff’s

 medication [Id.]. Also, in May 2019, an individual identified only as “Shonda” wrote that Plaintiff

 refused surgery, which Plaintiff contends is false [Id.]. Plaintiff maintains that he did refuse



                                                   4

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 4 of 14 PageID #: 61
 treatment, but that he only refused physical therapy, which he had already received in the past

 [Id.].

           Plaintiff alleges that MCCX Grievance Chairperson Corporal M. Avery routinely

 dismissed Plaintiff’s grievances contrary to TDOC policy [Id. at 9]. Plaintiff contends that Avery’s

 repeated refusal to resolve his grievances delayed Plaintiff’s medical care and exacerbated his pain

 and suffering [Id. at 9–10].

           Plaintiff contends that Lynndy Byrge and Jenner Conner, both of whom presumably

 provide some sort of medical care at MCCX, were repeatedly informed that Plaintiff’s pain

 medication – Tramadol, which he takes every other day – was not working, but neither alleviated

 the situation [Id. at 10]. Moreover, Plaintiff maintains, Byrge denied him “proper transportation”

 to local physicians and to Plaintiff’s consult at “Special Needs” [Id.].

           Plaintiff asks the Court to order him moved to “Special Needs” until he is given proper

 medical treatment, require officers at MCCX to be trained, and award him monetary damages [Id.

 at 12].

           B.     Standard

           Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

 complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

 for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

 the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550

 U.S. 544 (2007) “governs dismissals for failure to state a claim under [28 U.S.C. §§ 1915(e)(2)(B)

 and 1915A] because the relevant statutory language tracks the language in Rule 12(b)(6)” of the

 Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to

 survive an initial review under the PLRA, a complaint “must contain sufficient factual matter,

                                                   5

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 5 of 14 PageID #: 62
 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

 (quoting Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

 stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

 (1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

 undisclosed facts supporting recovery are not well-pleaded and do not state a plausible claim,

 however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

 elements of a claim which are not supported by specific facts are insufficient to state a plausible

 claim for relief. Iqbal, 556 U.S. at 681.

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

 deprived of a federal right by a person acting under color of state law. 42 U.S.C. § 1983; Braley

 v. City of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself

 create any constitutional rights; it creates a right of action for the vindication of constitutional

 guarantees found elsewhere”).

        C.      Analysis

                1.      Improper § 1983 Defendants

        Plaintiff has alleged that TDOC and Nashville Neurosurgery Associates, along with its

 physicians Dr. Li and Dr. Kahn, bear constitutional liability in this action [See, generally, Doc. 1].

                        a.      TDOC

        TDOC is an arm of the State of Tennessee, and as such, a suit against TDOC is a suit

 against the State. See Hix v. Tenn. Dep’t of Corr., 196 F. App’x 350, 355 (6th Cir. 2006) (holding

 TDOC is equivalent of the “State”). “[A] State is not a person within the meaning of § 1983.”

 Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989); Hix, 196 F. App’x at 355 (holding

 TDOC is not a “person” within meaning of 1983). Moreover, the Eleventh Amendment prohibits

                                                   6

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 6 of 14 PageID #: 63
 suits against a state or its agencies in federal court for damages, unless Congress has abrogated its

 immunity, or the state has expressly waived it. See Pennhurst State Sch. & Hosp. v. Halderman,

 465 U.S. 89, 99-101 (1984); Quern v. Jordan, 440 U.S. 332, 345 (1979). This immunity extends

 to claims for injunctive and equitable relief. See Lawson v. Shelby Cty., 211 F.3d 331, 335 (6th

 Cir. 2000) (“[T]he [Eleventh] Amendment prohibits suits against a ‘state’ in federal court whether

 for injunctive, declaratory[,] or monetary relief.”).

        The State of Tennessee has not waived its immunity to suit under § 1983. Berndt v. State

 of Tennessee, 796 F.2d 879, 881 (6th Cir. 1986) (noting that Tennessee has not waived immunity

 to suits under § 1983). Accordingly, Plaintiff cannot maintain suit against TDOC, and TDOC will

 be DISMISSED.

                        b.      Private Hospital & Physicians

        The Court notes that Nashville Neurosurgery Associates, along with physicians Dr. Li and

 Dr. Kahn, do business in Davidson County, Tennessee, which is a different judicial district.

 Specifically, Davidson County lies within the Nashville Division of the Middle District of

 Tennessee. See 28 U.S.C. § 123(b). Accordingly, venue is not appropriate in this Court for

 Plaintiff’s claims against these Defendants. See 28 U.S.C. § 1391(b)(1)–(3). While the Court may

 transfer a civil action to any district or division where it could have been filed originally “in the

 interest of justice,” see 28 U.S.C. § 1406(a), the Court finds no reason to do so in this instance, as

 neither a private hospital nor its physicians are state actors for purposes of § 1983. See e.g.,

 Crowder v. Conlan, 740 F.2d 447, 449-453 (6th Cir. 1984) (holding private hospital not a state

 actor for purposes of § 1983 despite fact that it derived revenue from government sources, was

 heavily regulated, had public officials on its board of directors, and was purchased by the county

 and leased back to the board of trustees).         Therefore, Defendants Nashville Neurosurgery



                                                   7

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 7 of 14 PageID #: 64
 Associates, Dr. Li, and Dr. Kahn are not subject to suit under § 1983, and these Defendants will

 be DISMISSED.

                2.      Centurion of Tennessee

        Plaintiff seeks to hold Centurion, the contract medical provider for TDOC during the times

 relevant to this lawsuit, liable for the constitutional violations alleged. However, Centurion cannot

 be subject to § 1983 liability merely because it has employed someone who violated Plaintiff’s

 constitutional rights; that is, it “cannot be held liable under § 1983 on a respondeat superior

 theory.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978). Rather, to

 demonstrate that Centurion bears any liability, Plaintiff must identify a policy or custom of the

 entity and show that his particular injury was incurred due to the execution of that policy. See

 Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (citation and quotation marks

 omitted); see also Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011) (holding

 plaintiff must allege “a policy or well-settled custom of the company was the ‘moving force’

 behind the alleged deprivation” of his rights). Plaintiff has not set forth any facts from which the

 Court could infer that his constitutional rights were violated by a policy or custom of Centurion,

 and this Defendant will be DISMISSED.

                3.      Failure to Train or Supervise

        Plaintiff contends that Warden M. Parris and Associate Warden of Treatment Stacy Oakes

 each caused him constitutional injury by failing to adequately train and/or supervise their

 subordinates. However, the Sixth Circuit has held that government officials may be individually

 liable under § 1983 for a failure to supervise only if they “either encouraged the specific incident

 of misconduct or in some other way directly participated in it.” Hays v. Jefferson Cty., Ky., 668

 F.2d 869, 874 (6th Cir. 1982); see also Bass v. Robinson, 167 F.3d 1041, 1048 (6th Cir. 1999)

 (explaining that supervisory liability “cannot attach where the allegation of liability is based upon

                                                  8

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 8 of 14 PageID #: 65
 a mere failure to act[,]” . . . but rather, “must be based upon active unconstitutional behavior”)

 (citing Leach v. Shelby Cnty. Sheriff, 891 F.2d 1241, 1246 (1989)). Here, Plaintiff alleges only a

 failure to act by Defendant Parris, which does not raise a cognizable § 1983 claim, and he will be

 DISMISSED.

        Plaintiff does allege that Defendant Oakes ordered other personnel to give him disciplinary

 write-ups and remove Plaintiff’s canteen privileges, and he surmises that he was moved and placed

 in the TRICOR unit to make him violate the rules so he could be placed in segregation. Plaintiff’s

 allegations concerning his move and placement in the TRICOR unit are wholly speculative and

 conclusory, and therefore, they fail to state a constitutional claim. See Iqbal, 556 U.S. at 678, 681

 (holding conclusory allegations fail to state a constitutional claim). Moreover, Plaintiff has no

 constitutional right to be free from disciplinary write-ups or maintain canteen privileges, and

 therefore, he cannot state a constitutional failure-to-supervise claim against Oakes with regard to

 these allegations. See, e.g., Wolff v. McDonnell, 418 U.S. 539, 564-71 (1974) (noting inmates have

 no constitutional right to be free from disciplinary charge); Tokar v. Armontrout, 97 F.3d 1078,

 1083 (8th Cir. 1996) (“[W]e know of no constitutional right of access to a prison gift or snack

 shop.”); Grady v. Garcia, 506 F. App’x 812, 814-15 (10th Cir. 2013) (finding on due process claim

 where plaintiff was denied canteen privileges for 105 days). Therefore, Defendant Oakes will

 likewise be DISMISSED.

                        4.      Failure to Remedy Grievances

        Plaintiff maintains that Corporal M. Avery repeatedly dismissed his grievances, which led

 to Plaintiff being denied medical treatment and access to court. However, inmates have no

 constitutional right to a grievance procedure, and they therefore have no interest in having any

 such grievances satisfactorily resolved. LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x

 346, 348 (6th Cir. 2001) (citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). Further,

                                                  9

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 9 of 14 PageID #: 66
  Defendant Avery cannot be held liable for failing to provide Plaintiff with a remedy through the

  grievance procedure, as “[t]he ‘denial of administrative grievances or the failure to act’

  by prison officials does not subject supervisors to liability under § 1983.” Grinter v. Knight, 532

  F.3d 567, 576 (6th Cir. 2008) (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)).

          Moreover, Plaintiff has not demonstrated that Defendant Avery’s actions prevented him

  from pursing any legal claim, and therefore, his allegation that he was denied access to the courts

  fails to state a claim upon which relief may be granted. See Kensu v. Haigh, 87 F.3d 172, 175 (6th

  Cir. 1996) (“An inmate who claims his access to the courts was denied fails to state a claim without

  any showing of prejudice to his litigation.”).

          Therefore, Plaintiff’s allegations against Defendant Avery fail to state a claim upon which

  relief may be granted under § 1983, and Defendant Avery will be DISMISSED.

                          5.      Failure to Follow Policy

          Plaintiff contends that Defendant Fran failed to follow TRICOR and TDOC rules.

  However, § 1983 remedies violations of federal law, not the standards of states or their agencies.

  See Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 924 (1982). Accordingly, this allegation

  fails to rise to the level of a constitutional violation, and this claim will be DISMISSED. See

  McVeigh v. Bartlett, No. 94-23347, 1995 WL 236687, at *1 (6th Cir. Apr. 21, 1995) (holding

  failure to follow policy directive does not rise to the level of a constitutional violation because

  policy directive does not create a protectible liberty interest).

                          6.      Medical Treatment

          The crux of Plaintiff’s complaint is that Defendants denied him adequate medical care in

  violation of his constitutional rights. The United States Constitution does not guarantee a prisoner

  “unqualified access to healthcare.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). However, the

  denial of constitutionally adequate medical care violates the Eighth Amendment’s prohibition

                                                    10

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 10 of 14 PageID #: 67
  against cruel and unusual punishment, which proscribes acts or omissions that produce an

  “unnecessary and wanton infliction of pain.” Wilson v. Seiter, 501 U.S. 294, 297 (1991). An

  Eighth Amendment claim for the denial of adequate medical treatment is composed of two parts:

  (1) an objective component, which requires a plaintiff to show a “sufficiently serious” medical

  need; and (2) a subjective component, which requires the plaintiff to show the defendants acted

  with “deliberate indifference” to that need. Farmer v. Brennan, 511 U.S. 825, 834, 842 (1994).

  Negligence is insufficient to establish liability; deliberate indifference requires a mental state

  amounting to criminal recklessness. Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (citing

  Farmer, 511 U.S. at 834, 839–40). Therefore, to establish an official’s liability, a prisoner must

  show that “the official knows of and disregards an excessive risk to inmate health or safety; the

  official must both be aware of facts from which the inference could be drawn that a substantial

  risk of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.

         A prisoner cannot state a claim of deliberate indifference by suggesting that he was

  misdiagnosed or not treated in a manner he desired. Sanderfer v. Nichols, 62 F.3d 151, 154–55

  (6th Cir. 1995) (finding provider possibly negligent but not deliberately indifferent when unaware

  of prisoner’s serious heart condition); Gabehart v. Chapleau, No. 96-5050, 1997 WL 160322, at

  *2 (6th Cir. Apr. 4, 1997) (finding “misdiagnoses, negligence, and malpractice” are not

  “tantamount to deliberate indifference”). As the Supreme Court has explained:

         [A]n inadvertent failure to provide adequate medical care cannot be said to
         constitute an unnecessary and wanton infliction of pain or to be repugnant to the
         conscience of mankind. Thus, a complaint that a physician has been negligent in
         diagnosing or treating a medical condition does not state a valid claim of medical
         mistreatment under the Eighth Amendment. Medical malpractice does not become
         a constitutional violation merely because the victim is a prisoner. In order to state
         a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
         evidence deliberate indifference to serious medical needs.

  Estelle v. Gamble, 429 U.S. 97, 105-06 (1976) (internal quotation marks omitted).


                                                  11

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 11 of 14 PageID #: 68
           Further, where medical treatment has been provided, a prisoner’s disagreement with the

  adequacy of care does not implicate the Constitution. Westlake v. Lucas, 537 F.2d 857, 860 n.5

  (6th Cir. 1996). This is because “federal courts are generally reluctant to second guess medical

  judgments and to constitutionalize claims which sound in state tort law.’” Id. Rather, to state a

  constitutional claim, such a prisoner must show that his treatment was “so woefully inadequate as

  to amount to no treatment at all.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2001).

           In his complaint, Plaintiff concedes that he receives insulin, some of which he apparently

  disposes of because he thinks the dosage is wrong [See Doc. 1 at 7]. Plaintiff also notes that he

  has been prescribed sleep and pain medication, though he does not believe that the dosages are

  correct [See, e.g., id. at 8, 11]. Plaintiff complains that he was denied emergency treatment and

  then later “kicked out” of the main clinic, but he acknowledges that he was seen by medical

  personnel [Id. at 7]. Plaintiff is aggrieved that medical restrictions were removed from his

  classification, but he also states that he requested a medical class change [Id.]. Plaintiff

  acknowledges that he has received numerous surgical consults and/or specialty visits as a result of

  referrals by Defendant medical personnel, and he acknowledges that he refused transport on at

  least one of these occasions because it was not the means by which he believed he should travel

  [Id.].

           The allegations levied by Plaintiff — where not conclusory — do not allow the Court to

  plausibly infer deliberate indifference to Plaintiff’s medical needs. Rather, they lead to the

  inference that Plaintiff desires to dictate the course and circumstances of his medical care, which

  are not constitutional rights he possesses. Accordingly, Plaintiff’s claims for the denial of medical

  treatment will be DISMISSED.




                                                   12

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 12 of 14 PageID #: 69
                 7.      Discrimination/Retaliation/Harassment

         Plaintiff contends that he has been harassed, discriminated against, and retaliated against

  for requesting adequate medical treatment.

         To establish a retaliation claim, Plaintiff must show that: (1) he “engaged in protected

  conduct; (2) an adverse action was taken against [him] that would deter a person of ordinary

  firmness from continuing to engage in that conduct; and (3) there is a causal connection between

  elements one and two – that is, the adverse action was motivated at least in part by the plaintiff’s

  protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

         Here, the Court finds that Plaintiff has not set forth facts that would allow the Court to infer

  a plausible causal connection between the first and second elements of a retaliation claim.

  Plaintiff’s subjective belief that he received disciplinary charges, etc., for requesting medical care

  is insufficient to state a claim. Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997).

  Accordingly, Plaintiff’s conclusory allegations of Defendants’ retaliatory motives are insufficient

  to state a claim for retaliation under § 1983. See, e.g., Gutierrez v. Lynch, 826 F.2d 1534, 1538–

  39 (6th Cir. 1987). Therefore, this claim will be DISMISSED.

         Next, the Court considers Plaintiff’s allegations of discrimination under the Equal

  Protection Clause, which provides that “[n]o State shall ... deny to any person within its jurisdiction

  the equal protection of the laws.” U.S. Const., amend. XIV, § 1. In order to state a viable equal

  protection claim, “a plaintiff must adequately plead that the government treated the plaintiff

  ‘disparately as compared to similarly situated persons and that such disparate treatment either

  burdens a fundamental right, targets a suspect class, or has no rational basis.’” Ctr. for Bio-Ethical

  Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (quoting Club Italia Soccer & Sports

  Org., Inc. v. Charter Twp. of Shelby, Mich., 470 F.3d 286, 299 (6th Cir. 2006)). Plaintiff has set

  forth no facts indicating that he was treated disparately compared to similarly situated individuals,
                                                    13

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 13 of 14 PageID #: 70
  and therefore, this claim will be DISMISSED. See Iqbal, 556 U.S. at 678 (holding conclusory

  allegations fail to state a constitutional claim).

          Finally, to the extent Plaintiff alleges that any named Defendant “harassed” or threatened

  him, such conduct does not state a constitutional violation. See Ivey v. Wilson, 832 F.2d 950, 954–

  55 (6th Cir. 1987). Any such claim, therefore, will be DISMISSED.

  III.    CONCLUSION

          For the reasons set forth above:

          1.      Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is GRANTED;

          2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

          3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
                  fee to the Clerk in the manner set forth above;

          4.      The Clerk is DIRECTED to mail a copy of this memorandum opinion and order
                  to the custodian of inmate accounts at the institution where Plaintiff is now confined
                  and to the Court’s financial deputy;

          5.      Even with liberal construction, Plaintiff’s complaint fails to state a claim upon
                  which relief may be granted under § 1983, and this action is DISMISSED pursuant
                  to 28 U.S.C. §§ 1915(e)(2) and 1915A;

          6.      All other pending motions are DISMISSED as moot; and

          7.      The Court CERTIFIES that any appeal from this action would not be taken in good
                  faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
                  Procedure.


          SO ORDERED.

          ENTER:

                                                            /s/
                                                            CURTIS L. COLLIER
                                                            UNITED STATES DISTRICT JUDGE




                                                       14

Case 3:21-cv-00187-CLC-HBG Document 11 Filed 08/04/21 Page 14 of 14 PageID #: 71
